Case 18-34002   Doc   Filed 09/17/20   Entered 09/17/20 11:28:15   Desc Main
                          Document     Page 1 of 7
Case 18-34002   Doc   Filed 09/17/20   Entered 09/17/20 11:28:15   Desc Main
                          Document     Page 2 of 7
Case 18-34002   Doc   Filed 09/17/20   Entered 09/17/20 11:28:15   Desc Main
                          Document     Page 3 of 7
Case 18-34002   Doc   Filed 09/17/20   Entered 09/17/20 11:28:15   Desc Main
                          Document     Page 4 of 7
Case 18-34002   Doc   Filed 09/17/20   Entered 09/17/20 11:28:15   Desc Main
                          Document     Page 5 of 7
               Case 18-34002            Doc    Filed 09/17/20      Entered 09/17/20 11:28:15              Desc Main
                                                   Document        Page 6 of 7
Page 2 of 3




Your new payment schedule
We calculated your future monthly payments when your loan was originally modified, using the interest-bearing
portion of your principal balance and the remaining number of payments due on your loan. Here’s what your
future payment schedule looks like:


                                            Payment Schedule Table
                                         Monthly
                                                      Estimated     Estimated               Number of
               Interest Interest rate   principal &
  Steps                                             monthly escrow total monthly Begins on   monthly
                 rate   change date      interest
                                                       amount*       payment*               payments
                                          amount
                                                      $1,100.39     $2,612.33
  Step 1       2.988% 10/01/2015        $1,511.94    May adjust     May adjust 11/01/2015      60
                                                     periodically   periodically
                                                     May adjust     May adjust
Step(s) 2      3.875% 10/01/2020        $1,605.14                                11/01/2020   176
                                                     periodically   periodically


*Your escrow payments are adjusted from time to time, based on changes on your taxes, insurance and other
assessments, which may affect your total monthly payment. Keep in mind, if you have optional mortgage
insurance, it isn’t included above.

We’re here to help
We understand this increased payment may put you in a challenging situation, so we want to make sure you
know there are additional resources available to you:
        The HOPE Hotline – This is a free service that provides help in understanding questions about your
        loan modification. You can give them a call at 888.995.HOPE (4673) and ask to speak with a Making
        Home Affordable (MHA) representative.
        Loan counseling – The U.S. Department of Housing and Urban Development (HUD) has approved
        housing counselors who are available to answer your questions at no cost to you. You can give them a
        call at 800.569.4287, or find a counselor near you at hud.gov/offices/hsg/sfh/hcc/fc/.
        Homeownership Preservation Foundation – We’ve partnered with this non-profit organization that
        specializes in consumer housing education with a goal of helping homeowners stay in their homes. Learn
        more about reducing your debt, budgeting tips and creating a financial action plan. These services are
        available free of charge. Call us at 800.669.6650, Monday through Friday, 8 a.m. to 5 p.m. local time, and
        we’ll help connect you with the Homeownership Preservation Foundation.
        Are you a member of the military? If you are, we want to be sure you’re getting the financial benefits
        and protections you deserve while you’re protecting our country. The federal Servicemembers Civil Relief
        Act and comparable state laws provide protections and benefits to eligible military service personnel,
        including protection from repossession as well as interest rate relief. To find out if you’re eligible, visit
        bankofamerica.com/military-banking/overview.go or you can reach our Enterprise Military Benefits Unit
        at 877.345.0693. From outside the U.S., please call us at 817.245.4094.
If you have any questions, call us at 800.669.6650, Monday through Friday, 8 a.m. to 5 p.m. local time.




RQ-4012553-1                                                                                                        C3_12546_679231
               Case 18-34002               Doc        Filed 09/17/20            Entered 09/17/20 11:28:15                     Desc Main
                                                          Document              Page 7 of 7
Page 3 of 3




Thank you for being our client.




The Homeownership Preservation Foundation (“HPF”) is a HUD-approved independent non-profit organization. HPF is not a collectionagent,
loan company, or real estate broker or agent, and does not guarantee any specific results or outcomes. HPF cannot guarantee that you will be
able to refinance your home or arrange to keep your home. Any decision to refinance your home or modify your mortgage will be made by
your lender and will vary depending upon individual situations such as the current terms of your mortgage and your ability to meet the terms
of your modified or new mortgage. You are not obligated to receive, purchase or utilize any other services offered by HPF, or its exclusive
partners, in order to receive housing counseling services. Bank of America is not affiliated with HPF.

Bankruptcy Notice: IF YOU ARE CURRENTLY IN A BANKRUPTCY PROCEEDING OR HAVE PREVIOUSLY
RECEIVED A DISCHARGE OF THIS DEBT UNDER BANKRUPTCY OR OTHER APPLICABLE LAW, THIS NOTICE IS
BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY AND IS NOT AN ATTEMPT TO COLLECT A DEBT,
A DEMAND FOR PAYMENT, A REQUEST ON AN OBLIGATION OR AN ATTEMPT TO IMPOSE PERSONAL
LIABILITY UPON YOU FOR A DISCHARGED DEBT.




RQ-4012553-1                                                                                                                               C3_12546_679231
